DETAILED ACTION
This office action is in response to the Applicants response filed 1/6/2022. Claims 1, 3-10, 12-19 examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive. 
 	Applicant argues that the cited prior art, taken either alone or in combination, however, fail to teach or fairly suggest “sending an inquiry message including the call number from the server to the target object to determine whether the call number and the first call number description are stored in the target object, ... the call number and the first call number description are determined to be stored in the target object in response to determining that the call number and a second call number description are stored in the target object regardless of whether the first call number description is identical to the second call number description,” let alone “sending
a first push message including the call number and the first call number description to the target object if determining that the call number and the first call number description are not stored in the target object, or sending a second push message that does not include the call number and the first call number description to the target object if 

 	In response to the above arguments, Examiner respectfully disagrees with the Applicants arguments.
 	Li discloses a message that is sent to via pre-configured server, the caller terminal verifies the identity of the callee terminal or target terminal via a pre-configured server. This message includes data at least the caller number and the information for determining an identification code of the callee terminal. (see Li, para. [0074]) 
 	Further, Li discloses 
 	 “ the callee terminal has an address book containing all the contact numbers displayed in the form of the virtual numbers. The caller terminal establishes communication with the callee terminal through a server, and both the caller terminal and the callee terminal are registered client terminals with the server, their profile information has already been stored at the server. Therefore, it is only necessary for the local address books of the caller terminal and the callee terminal to store the names of the contacts and consequently having the numbers of the contacts hidden.” (see para. [0070])

 	This citation shows that a call establishment message transmitted from the caller terminal that includes data regarding the call, which includes call number and other info, is determined to be found in the address book stored at the callee terminal.
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9, 10, 12-15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (U.S. 2016/0134751 A1, hereinafter “Li”).

 	As to claims 1, 10 and 19, Li discloses a method comprising:
 	 receiving, at a server, a call request from an initiator to initiate a call to a target object,  the call request including a call number and a first call number description (para. [0007]; discloses receiving a communication request from a caller terminal at the server and para.[0067]; discloses server notify the incoming communication and “to display at least one of the following two types of information: information related to the caller terminal that requests communication with the callee terminal through the server, and information of relationship of the caller terminal with respect to the callee terminal. In this embodiment, the information related to the caller terminal includes at least one of the following: an owner name of the caller terminal, a mobile phone number of the caller terminal, a geographic position of the caller terminal. The information of relationship includes at least the counted number of communication sessions between the caller terminal and the callee terminal according to a communication history. “); 
 	sending an inquiry message including the call number from the server to the target object to determine whether the call number and the first call number description are stored in the target object (para. [0074]; discloses message that is sent to via pre-configured server, the caller terminal verifies the identity of the callee terminal or target terminal via a pre-configured server. This message includes data at least the caller number and the information for determining an identification code of the callee terminal. ); and 
 	sending a first push message including the call number and the first call number description to the target object  if determining that the call number and the first call number description are not stored in the target object, or sending a second push message that does not include the call number and the first call number description to the target object if determining that the call number and the first call number description are stored in the target object, wherein the call number and the first call number description are determined to be stored in the target object in response to determining that the call number and a second call number description are stored in the target object regardless of whether the first call number description is identical to the second call number description.  (para. [0070]; discloses “ the callee terminal has an address book containing all the contact numbers displayed in the form of the virtual numbers. The caller terminal establishes communication with the callee terminal through a server, and both the caller terminal and the callee terminal are registered client terminals with the server, their profile information has already been stored at the server. Therefore, it is only necessary for the local address books of the caller terminal and the callee terminal to store the names of the contacts and consequently having the numbers of the contacts hidden.” This citation shows that a call establishment message transmitted from the caller terminal that includes data regarding the call, which includes call number and other info, is determined to be found in the address book stored at the callee terminal.)
  
 	As to claim 3, Li discloses the method according to claim 2, wherein the determining whether the call number and the first call number description are stored in the target object further comprises: querying historical data stored at the server to determine whether the target object stores the call number and the first call number description (Li, para. [0008]; discloses “The inquiring module is configured for inquiring about a corresponding record associated with the caller terminal and the callee terminal by use of a pre-stored address book referencing relationship and a communication history, based on the caller number and the identification code of the callee terminal. “) or the second call number description.

 	As to claim 4, Li discloses the method according to claim 3, wherein querying historical data stored at the server to determine whether the target object stores the call number and the first call number description further comprises: determining whether the (Li, para. [0037]; discloses “a record corresponding to both parties is looked up from the address book referencing relationship and the communication history, based on the caller number and the callee terminal number. In some embodiments, the communication history records the communication history for different client terminals about the past communication that are established through the server. The history may include information such as the caller number, the callee number and the duration or number of the communication sessions, etc.”).  

 	As to claim 5, Li-Renner discloses the method of claim 1, wherein the sending, the first push message including the call number and the first call number description to the target object further comprises: if the call number description is stored in the server, generating the push message using the stored description and sending the push message to the target object; and if the call number description is not stored in the server, generating the push message using the call number description associated with the call request and sending the push message to the target object (Li, para. [0078]; discloses “apparatus 1002 can determine whether the caller is the server with which it is registered. If no, apparatus 1002 will notify the caller terminal to send the communication request through a server. Otherwise, apparatus 1002 will obtain and display information related to the caller number, as well as the information of relationship of the caller number and the callee number so as to prevent any random caller from being able to establish communication with a client terminal.”).  

 	As to claim 6, Li discloses the method of claim 1, wherein: when the call number is a personal number of the initiator, the first call number description comprises personal description information of the initiator (Li, para. [0067]; discloses “ the information related to the caller terminal includes at least one of the following: an owner name of the caller terminal, a mobile phone number of the caller terminal, a geographic position of the caller terminal. The information of relationship includes at least the counted number of communication sessions between the caller terminal and the callee terminal according to a communication history.”).  

 	As to claim 9, Li discloses the method of claim 1, further comprising: receiving, at the server, a storage success message returned by the target object, indicating that the target object has stored the call number and the first call number description to a call number identification information database; and performing, through a communication network, a call operation respectively on the initiator and the target object based on the call number (Li, para. [0064]; discloses “The receiving sub-module is configured for receiving a client side public key storing request from the caller terminal, the requesting including at least the client side public key, a device serial number of the caller terminal, the owner name of the caller terminal and the mobile phone number of the caller terminal. The determination sub-module is configured for determining whether the caller terminal is registered based on the device serial number and a pre-stored register of client terminal. The updating sub-module is configured for, in response to a determination that the caller terminal is registered, updating a client side public key stored at a server with the received client side public key. And the registering sub-module is configured for, in response to a determination that the caller terminal is not registered, storing the owner name of the caller terminal, the mobile phone number of the caller terminal, the client side public key and the device serial number in the register of the client terminal.”).  

 	As to claim 12, Li-Renner discloses the apparatus of claim 11, wherein the first message sending module further causes the server to query historical data stored at the server to determine whether the target object stores the call number and the first call number description or the second call number description (Li, para. [0008]; discloses “The inquiring module is configured for inquiring about a corresponding record associated with the caller terminal and the callee terminal by use of a pre-stored address book referencing relationship and a communication history, based on the caller number and the identification code of the callee terminal. “).

 	As to claim 13, Li discloses the apparatus of claim 12, wherein the first message sending module further causes the server to determine whether the historical data includes a historical push message sent by the server to the target object, wherein the historical push message includes at least one of the call number, the first call number (Li, para. [0037]; discloses “a record corresponding to both parties is looked up from the address book referencing relationship and the communication history, based on the caller number and the callee terminal number. In some embodiments, the communication history records the communication history for different client terminals about the past communication that are established through the server. The history may include information such as the caller number, the callee number and the duration or number of the communication sessions, etc.”).    

 	As to claim 14, Li discloses the apparatus of claim 10, wherein the first message sending module further causes the server to if the first call number description is stored in the server, generate the first push message using the first call number description stored in the server and sending the first push message to the target object; and  71if the first call number description is not stored in the server, generate the first push message using the first call number description associated with the call request and sending the first push message to the target object (Li, para. [0078]; discloses “apparatus 1002 can determine whether the caller is the server with which it is registered. If no, apparatus 1002 will notify the caller terminal to send the communication request through a server. Otherwise, apparatus 1002 will obtain and display information related to the caller number, as well as the information of relationship of the caller number and the callee number so as to prevent any random caller from being able to establish communication with a client terminal.”).    

 	As to claim 15, Li discloses the apparatus of claim 10, wherein: when the call number is the personal number of the initiator, the first call number description is personal description information of the initiator.(Li, para. [0067]; discloses “ the information related to the caller terminal includes at least one of the following: an owner name of the caller terminal, a mobile phone number of the caller terminal, a geographic position of the caller terminal. The information of relationship includes at least the counted number of communication sessions between the caller terminal and the callee terminal according to a communication history.”).  .  

 	As to claim 18, Li discloses the apparatus of claim 10, further comprising:  72a message receiving module stored in the memory and executable by the one or more processors to cause the server to receive a storage success message returned by the target object, indicating that the target object has stored the call number and the first call number description to a call number identification information database; and a call module stored in the memory and executable by the one or more processors to cause the server to perform, through a communication network, a call operation respectively on the initator and the target object based on the call number (Li, para. [0064]; discloses “The receiving sub-module is configured for receiving a client side public key storing request from the caller terminal, the requesting including at least the client side public key, a device serial number of the caller terminal, the owner name of the caller terminal and the mobile phone number of the caller terminal. The determination sub-module is configured for determining whether the caller terminal is registered based on the device serial number and a pre-stored register of client terminal. The updating sub-module is configured for, in response to a determination that the caller terminal is registered, updating a client side public key stored at a server with the received client side public key. And the registering sub-module is configured for, in response to a determination that the caller terminal is not registered, storing the owner name of the caller terminal, the mobile phone number of the caller terminal, the client side public key and the device serial number in the register of the client terminal.”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. 2016/0134751 A1, hereinafter “Li”) in view of Belford et al. (U.S. 9,491,288 B1, hereinafter “Belford”).

 	As to claims 7, 16, Li discloses the method of claim 1, Li does not disclose the method wherein further comprising: sending, by the server, the push message to an operating system server corresponding to an operating system of the target object, 
 	In an analogous art, Belford disclose the method wherein further comprising: sending, by the server, the first push message to an operating system server corresponding to an operating system of the target object, causing the operating system server to send the first push message to the target object, wherein the operating system of the target object sets a permission restriction on an installed third-party application, so that the installed third-party application cannot identify the caller number of the call request received by the target object and display an identified result on an incoming call interface (column 5, line 65-column 6,lines 13; discloses “In some cases, the device OS 116 restricts the types of features and functionality that a third-party software application may access on the mobile device 110. In particular, some device OSs 116 do not allow third-party software applications executing on the mobile device 110 to access information regarding the communication records of the mobile device (e.g., the telephone number of an incoming call, telephone numbers of past calls). An example of such a device OS 116 is the APPLE iOS from APPLE INC. The mobile devices 110 with these device OS 116 restrictions are referred to herein as “restricted mobile devices.” Thus, a software application executing on a restricted mobile device 110 is unable to access the communications records on the mobile device 110 in order to provide caller information to the user regarding telephone numbers.”).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li by allowing restricting third party applications from accessing phone number as taught by Belford in order to safeguard the information of different users when accessing different applications.

 	As to claims 8, 17, Li -Bedford disclose the method of claim 7, wherein:
 the first push message further instructs the target object to save the call number and the first call number description to a call number identification information database of the target object, causing the target object to obtain the first call number description upon receiving the call request based on the call number, and display the first call number description on the incoming call interface of the target object, wherein the call number identification information database is provided by the operating system of the target object (Li, para.[0067]; discloses server notify the incoming communication and “to display at least one of the following two types of information: information related to the caller terminal that requests communication with the callee terminal through the server, and information of relationship of the caller terminal with respect to the callee terminal.).  

Conclusion 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOE CHACKO/Primary Examiner, Art Unit 2456